05-15-01493-CV

Trial Court No: Cll 5-070                   Court of Appeals No:

CAROLINE D. COOK /APPELLEE                      IN THE COUNTY COURT AT LAW
              VS.
                                                                  RECEIVED IN
                                                            5th COURT OF APPEALS
MICHAEL GAY COOK I APPELLANT               ROCKWALL COUNTY, TEXASDALLAS, TEXAS
                                                            12/7/2015 12:18:57 PM
                                                                   LISA MATZ
                                                                     Clerk
                               DOCKETING CERTIFICATE


THE RECORDS OF THIS OFFICE SHOW THAT:

( 1) JUDGMENT WAS ENTERED AGAINST DEFENDANT, MICHAEL GAY COOK, ON NOVEMBER 30, 2015.

(2) THE HONORABLE J. BRIAN WILLIAMS PRESIDED.

(4) APPELLANT NAME: MICHAEL GAY COOK

(5) COUNSEL FOR APPELLANT:       KERRY L. PRISOCK




WITNESS MY HAND AND SEAL ON THIS THE  1    DAY OF DECEMBER, 2015.